In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00094-CR
______________________________


CARY BUCKNER FANT, IV, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 276th Judicial District Court
Marion County, Texas
Trial Court No. F12769





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Cary Buckner Fant, IV, has filed a motion seeking to dismiss his appeal.  Pursuant to Tex.
R. App. 42.2, his motion is granted.
	The appeal is dismissed.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	June 19, 2002
Date Decided:		June 19, 2002

Do Not Publish

Roman', serif">                                              

On Appeal from the 8th Judicial District Court
Franklin County, Texas
Trial Court No. 7682


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            Jeremy Ray Brown appeals from his conviction by a jury for aggravated sexual assault of a
child.  Brown was also convicted on two other counts of aggravated sexual assault of a child. The
jury assessed seventeen years' imprisonment on each count.  The convictions were appealed
separately but have been briefed together.
            Since the briefs and arguments raised therein are identical in all three appeals, for the reasons
stated in Brown v. State, cause number 06-04-00113-CR, we likewise resolve the issues in this
appeal in favor of Brown.  
            We reverse the judgment and remand to the trial court for a new trial.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          February 23, 2006
Date Decide:               March 29, 2006

Do Not Publish